      Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                     )
          Plaintiff,                          )
                                              )       Case No. 4:18-cv-04032
v.                                            )
                                              )
AMARJIT K. GILL                               )
           Defendant.                         )

                     UNITED STATES OF AMERICA’S COMPLAINT

       The United States of America, pursuant to 31 U.S.C. § 3711(g)(4)(C), at the direction of

the Attorney General of the United States, or his delegate, and at the request of the Secretary of

the Treasury, or his delegate, files this Complaint against Amarjit Gill to reduce to judgment and

collect outstanding civil penalties assessed against Amarjit Gill for her non-willful failure to

timely report her financial interest in foreign bank accounts as required by 31 U.S.C. § 5314 and

its implementing regulations, plus accrued interest on the assessed penalties, late payment

penalties and associated fees. Additionally, the United States intends to proceed under the

Federal Debt Collection Practices Act (28 U.S.C. § 3001 et seq.) to collect any judgment it

obtains in this case, including the use of all appropriate pre-judgment remedies, post-judgment

remedies and the additional surcharge as authorized by 28 U.S.C. § 3011. In support hereof, the

United States alleges as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1345 and

1355 because this action arises under a federal statute for the recovery of a penalty and the

United States is the Plaintiff. Further, upon completion of service of process, this Court will

have personal jurisdiction over Amarjit Gill pursuant to Fed. R. Civ. P. 4(k).


                                                  1
      Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 2 of 9



       2.      Venue is proper in this district under 28 U.S.C. § 1391(b) because Amarjit Gill is

a United States citizen whose last known address was in Spring, Texas. Alternatively, venue

may be proper under 28 U.S.C. §§ 1391(c) and 1395.

        AMARJIT GILL’S’ FAILURE TO TIMELY REPORT HER FINANCIAL
               INTEREST IN HER FOREIGN BANK ACCOUNTS

       3.      31 U.S.C. § 5314 authorizes the Secretary of the Treasury to require United States

persons to report certain transactions with foreign financial agencies. Under the statute’s

implementing regulations, “[e]ach United States person having a financial interest in, or

signature authority over, a bank, securities, or other financial account in a foreign country shall

report such relationship” to the IRS for each year in which such relationship exists. 31 C.F.R. §

1010.350(a).

       4.      To fulfill this requirement, a person must file a Form TD F 90-22.1, “Report of

Foreign Bank and Financial Accounts,” commonly known as an “FBAR.” See id. For the 2005

through 2010 years at issue, an FBAR was due by June 30 “of each calendar year with respect to

foreign financial accounts exceeding $10,000 maintained during the previous calendar year.” 31

C.F.R. § 1010.306(c).1

Amarjit Gill had had a financial interest or signature authority over several foreign bank
accounts for each of the years at issue.

       5.      In 1984, Amarjit Gill became a green card holder and lawfully admitted into the

United States for legal residence. In 2008, Amarjit Gill became an United States’ Citizen.




1
 Beginning with the 2016 tax year, the due date of the FBAR form is April 15. Pub. L. No.
114-41, § 2006(b)(11).


                                                  2
      Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 3 of 9



       Amarjit Gill failed to report her interest or signature authority for any of the foreign bank

accounts on her 2005 through 2010 income tax returns. Gill’s 2005-2010 Form 1040 federal tax

returns listed her address as Spring, Texas.

       6.       In 1978 Amarjit Gill bought 100% of David Blouse Company Ltd (“DCBL”).

During the 2005-2010 tax years, Amarjit Gill was the 100% owner of DCBL.

       7.       In 2005, Amarjit Gill had signature authority, control or an interest in foreign

bank accounts as follows:

Bank Name     Account Number Maximum Balance                 Account owner Bank Location
Barclays Bank XXXX3279       $10,288                         Amarjit Gill  United Kingdom
Barclays Bank XXXX3052       $291                            DCBL          United Kingdom

       8.       In 2006, Amarjit Gill had signature authority, control or an interest in foreign

bank accounts as follows:

Bank Name          Account Number Maximum Balance Account owner                   Bank Location
Barclays Bank      XXXX3279       $21,329         Amarjit Gill                    United Kingdom
Barclays Bank      XXXX3052       $11,710         DCBL                            United Kingdom

       9.       In 2007, Amarjit Gill had signature authority, control or an interest in foreign

bank accounts as follows:

Bank Name          Account Number       Maximum Balance       Account owner        Bank Location
Barclays Bank      XXXX3279             $11,938               Amarjit Gill         United Kingdom
Barclays Bank      XXXX3052             $33,432               DCBL                 United Kingdom
Barclays Bank      XXXX4108             $113,949              DCBL                 United Kingdom

       10.      In 2008, Amarjit Gill had signature authority, control or authority over, or a direct

or indirect interest in foreign bank accounts as follows:

Bank Name            Account Number       Account owner     Maximum Balance        Bank Location
Barclays Bank        XXXX3279             Amarjit Gill      $32,293                United Kingdom
Barclays Bank        XXXX3052             DCBL              $24,535                United Kingdom
Barclays Bank        XXXX7799             DCBL              $117,917               United Kingdom
HSBC                 XXXXXXX7007          Amarjit Gill      $174,246               United Kingdom



                                                  3
      Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 4 of 9



       11.     In 2009, Amarjit Gill had signature authority, control or authority over, or a direct

or indirect interest in foreign bank accounts as follows:

Bank Name     Account Number          Maximum Balance Account owner Bank Location
Barclays Bank XXXX3279                $144,782        Amarjit Gill  United Kingdom
HSBC          XXXXXXX7007             $149,283        Amarjit Gill  United Kingdom


       12.     In 2010, Amarjit Gill had signature authority, control or an interest in foreign

bank accounts as follows:

Bank Name     Account Number           Maximum Balance        Account owner Bank Location
Barclays Bank XXXX3279                 $256,685               Amarjit Gill  United Kingdom
HSBC          XXXXXXX7007              $123,719               Amarjit Gill  United Kingdom


       13.     During 2005 and 2006, Amarjit Gill, had a financial interest in, or signature

authority over, two accounts at Barclays Bank. The account numbers for the Barclays Bank

accounts ended in 3279 and 3052.

       14.     During 2007, Amarjit Gill, had a financial interest in, or signature authority over,

three accounts at Barclays Bank. The account numbers for the Barclays Bank accounts ended in

3279, 3052 and 4108.

       15.     During 2008, Amarjit Gill, had a financial interest in, or signature authority over,

three accounts at Barclays Bank and one account at HSBC Bank. The account numbers for the

Barclays Bank accounts ended in 3279, 3052 and 7799. The account number for the HSBC

account ended in 007.

       9.      During 2009 and 2010, Amarjit Gill, had a financial interest in, or signature

authority over, one account at Barclays Bank and one account at HSBC Bank. The account

number for the Barclays Bank accounts ended in 3279. The account number for the HSBC

account ended in 007.


                                                 4
      Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 5 of 9



       10.     During 2005 the highest monthly aggregate balance of Amarjit Gill’s foreign

accounts was $10,579.

       11.     During 2006 the highest monthly aggregate balance of Amarjit Gill’s foreign

accounts was $33,039.

       12.     During 2007 the highest monthly aggregate balance of Amarjit Gill’s foreign

accounts was $159,319.

       13.     During 2008 the highest monthly aggregate balance of Amarjit Gill’s foreign

accounts was $348,991.

       14.     During 2009 the highest monthly aggregate balance of Amarjit Gill’s foreign

accounts was $294,065.

       15.     During 2010 the highest monthly aggregate balance of Amarjit Gill’s foreign

accounts was $380,404.

Amarjit Gill’ failure to disclose the foreign accounts was non-willful.

       16.     Amarjit Gill filed Form 1040 U.S. Individual income tax returns for the 2005

2010 tax years.

       17.     During 2005-2010, Amarjit Gill was a United States person as defined in 31

C.F.R. § 1010.350.

       18.     In 2005 - 2010, Amarjit Gill had a financial interest in, and signatory authority

over, all the accounts listed above. Most of these accounts had account balances exceeding

$10,000. The aggregate balance in all of Gill’s foreign accounts exceeded $10,000. Thus, on or

before June 30, 2006 – June 30, 2011, Amarjit Gill was required to file an FBAR reporting her

interest in these foreign bank accounts for 2005 - 2010, respectively.




                                                 5
      Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 6 of 9



       19.       Amarjit Gill failed to timely file FBARs for 2005 - 2010 regarding the foreign

bank accounts.

       20.       Amarjit Gill’s failure to timely report her financial interest in the foreign bank

accounts was non-willful.

       21.       Amarjit Gill failed to include a Schedule B as part of her income tax return for

every year from 2005 through 2010.

       22.       Amarjit Gill failed to disclose her interest in any foreign accounts to her tax return

preparers for her 2007 return.

       23.       Amarjit Gill also failed to file FBAR reports for 2005 through 2010 despite

knowing she had an interest in foreign bank accounts.

       24.       Amarjit Gill’s foreign bank accounts generated income taxable in the United

States that was not reported on her federal income tax returns for 2005 through 2010.

       25.       Amarjit Gill’s unreported income from the foreign bank accounts created

deficiencies in her income taxes for each year from 2005 through 2010.



Amarjit Gill’s 2005 through 2010 FBAR Penalty assessments

       26.       31 U.S.C. § 5321(a)(5) provides for the imposition of civil penalties for a willful

failure to comply with the reporting requirements of Section 5314 – i.e, when the person

maintaining a foreign account fails to timely file an FBAR reporting that account despite having

an obligation to do so. For violations involving the non-willful failure to report the existence of

an account, the maximum amount of the penalty that may be assessed is $10,000. 31 U.S.C. §

5321(a)(5)(B)(i).




                                                   6
      Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 7 of 9



       27.     Due to Amarjit Gill’s non-willful failure to timely file FBARs reporting her

financial interest in the foreign bank accounts listed above, a delegate of the Treasury Secretary

assessed penalties against her pursuant to 31 U.S.C. § 5321(a)(5) as follows:

          Tax Year             Amount of Assessment          Date of Assessment
          2005                 $1,000                        10/28/2016
          2006                 $1,000                        10/28/2016
          2007                 $9,537                        10/28/2016
          2008                 $15,683                       10/28/2016
          2009                 $10,000                       10/28/2016
          2010                 $15,000                       10/28/2016
          Total                $52,220


       28.     The IRS assessments of the 2005 – 2010 FBAR penalties were timely. Pursuant

to 31 U.S.C. § 5321(b)(1), the statute of limitations on the assessment of an FBAR penalty is six

years from the date of the violation. The date of the violations for statute of limitations

calculations is the date the Form TD F 90-22.1 is due, which is June 30 of the subsequent

calendar year. For example, the FBAR for the earliest year at issue the 2005 year was due on

June 30, 2006. Thus, the statute of limitations for assessment for 2005 was June 30, 2012.

       29.     However, Amarjit Gill signed several consents to extend the time to assess Civil

Penalties provided by 31 U.S.C. § 5321 for FBAR violations (FBAR penalties) for the 2005 -

2010 years. Amarjit Gill extended the statute of limitation for assessment for FBAR penalties to

December 31, 2017. Accordingly, the IRS must assess the FBAR penalties for the 2005-2010

year before December 31, 2017. The FBAR penalties for 2005-2010 were timely assessed on

October 28, 2016.

       30.     A delegate of the Treasury Secretary also gave Amarjit Gill notice and demand of

the penalty assessments for 2005 through 2010.




                                                  7
       Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 8 of 9



        31.     Despite the notice and demand for payment, Amarjit Gill has failed to pay the

2005 through 2010 FBAR penalties assessed against her. Therefore, interest and other statutory

additions continue to accrue on the unpaid assessments.

        32.     As of September 1, 2017, Amarjit Gill owed the United States $55,304.55 in

penalties assessed under 31 U.S.C. § 5321, including interest and other statutory additions which

have accrued and will continue to accrue as provided by law.

        33.     Likewise, this suit is timely because it was commenced within two years of the

assessment date. Pursuant to 31 U.S.C. § 5321(b)(2), a suit to reduce to judgment an FBAR

assessment must be commenced within two years from the date of assessment. Since the FBAR

penalties for 2005 -2010 were assessed on October 28, 2016, the United States has until October

29, 2018,2 to timely file this suit.



        WHEREFORE, the United States of America requests as follows:

    1. That the Court enter judgment in favor of the United States against Amarjit Gill for her

        2005 through 2010 FBAR penalty assessments in the aggregate amount of $55,304.55 as

        of September 1, 2017, plus accruals and such other and further relief as the Court deems

        just and proper; and

    2. That the United States shall recover a surcharge of 10% of the amount of the debt as

        authorized under 28 U.S.C. § 3011 for using pre-judgment and/or post judgment debt

        collection remedies under 28 U.S.C. § 3101 et seq., and 28 U.S.C. § 3201 et seq.,

        respectively.


2
 October 28, 2018, is a Sunday. Therefore, this Complaint is due on October 29, 2018. Fed. R.
Civ. P.6 (a)(1)(C).


                                                8
Case 4:18-cv-04032 Document 1 Filed in TXSD on 10/24/18 Page 9 of 9




                              RYAN K. PATRICK
                              United States Attorney

                              /s/ Herbert W. Linder
                              HERBERT W. LINDER
                              Ohio Bar No. 0065446
                              JON E. FISHER
                              State Bar No. 550177-MA
                              Attorneys, Tax Division
                              Department of Justice
                              717 N. Harwood, Suite 400
                              Dallas, Texas 75201
                              (214) 880-9754; (214) 880-9774 (facsimile)
                              Herbert.W.Linder@usdoj.gov
                              Jon.Fisher@usdoj.gov
                              ATTORNEYS FOR UNITED STATES




                                 9
                           Case 4:18-cv-04032 Document 1-1 Filed in TXSD on 10/24/18 Page 1 of 2
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
UNITED STATES OF AMERICA                                                                                Amarjit K. Gill


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Harris
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Herbert W. Linder, U.S. Department of Justice, Tax Division
717 N. Harwood Street, Suite 400, Dallas, TX 75201
(214) 880-9754
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            31 USC Sections 5314 and 28 USC Sections 3001 and 3011
VI. CAUSE OF ACTION Brief description of cause:
                                            Seek judgment regarding outstanding federal penalty assessments for failure to report interest in foreign accounts
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              55,304.55                                                                              JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

10/24/2018                                                             /s/ Herbert W. Linder
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
                         Case 4:18-cv-04032 Document 1-1 Filed in TXSD on 10/24/18 Page 2 of 2
JS 44 Reverse (Rev. )


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
  The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the
use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil
complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
